          Case 1:19-cv-09115-VSB Document 26 Filed 01/07/21 Page 1 of 1

               Michael Faillace & Associates, P.C.
                                  Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                         Telephone: (212) 317-1200
New York, New York 10165                                                Facsimile: (212) 317-1620
_________
cerrington@faillacelaw.com

                                            January 7, 2021

VIA ECF
                                                                                1/7/2021
Hon. Vernon S. Broderick
Thurgood Marshall                                                 The post-discovery conference scheduled for January 8,
United States Courthouse                                          2021 is adjourned. The parties are directed to meet and
40 Foley Square                                                   confer and submit a joint letter by January 12, 2021
New York, NY 10007                                                indicating potential dates for the post-discovery conference.


       Re:             Lopez et al. v. China City of East 188th St. et al
       CASE #:         19-cv-9115

Your Honor:

        I represent the Plaintiff in the above-captioned matter and write jointly with Defendants to
respectfully request an adjournment of the post-discovery conference scheduled tomorrow at 11:30
AM. The reason for this request is a conflict in the undersigned’s schedule.

       We thank the Court for its attention to this matter.

                                                                Respectfully submitted,


                                                                /s
                                                                Clela Errington, Esq.
                                                                Michael Faillace & Associates, P.C.
                                                                Attorneys for Plaintiff




                                                   1
